Title: From Thomas Jefferson to Martha Jefferson Randolph, 2 March 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia Mar. 2.

The present will serve just to tell you that I am well, and to keep up my plan of writing once a week whether I have any thing to say or not. Congress rises tomorrow. They have passed no laws remarkeable except the excise law and one establishing a bank. Mrs. Trist and Mrs. Waters always enquire after you and desire me to remember them to you. I hope you are by this time able to be about again and in good health as well as the little one. Kiss it and Maria for me. I have received her letter and will answer it next week. I inclose a letter for M. de Rieux. Present my esteem to Mr. Randolph.—Your’s affectionately,

Th: Jefferson

